DISMISS; Opinion Filed March 31, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00369-CV

                              SENRICK WILKERSON, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-08-12857

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                    Opinion by Justice Evans
       This is an appeal from a 2009 default judgment in a civil forfeiture proceeding.

Appellant has filed a motion for out of time appeal asserting he “just learned” that the criminal

charge that led to the forfeiture of certain of his property was dismissed and the dismissal entitles

him to a return of his property. An appellate court, however, cannot enlarge the time for

perfecting a civil appeal beyond the time allowed by the rules of appellate procedure. See TEX.

R. APP. P. 2; In re T.W., 89 S.W.3d 641, 642 (Tex. App.–Amarillo 2002, no pet.). The deadline

to file a notice of appeal runs from the date of judgment or, if notice of the judgment is not

received within twenty days after the judgment is signed, from the date notice is received but no

later than ninety days from the signing of the judgment. See TEX. R. APP. P. 4.2, 26.1. Rule of

appellate procedure 26.1 provides four time frames for filing the notice. See id. 26.1. These time

frames are based on the type of judgment or order being appealed and range from twenty days in
an accelerated appeal to six months in a restricted appeal. See id. Additionally, rule 26.3

provides for one fifteen-day extension of time. See id. 26.3.

       The judgment here is being appealed five years after it was signed, outside any time

frame provided by the rules. Accordingly, the appeal is untimely and appellant’s motion is

denied. And, because the appeal is untimely, we lack jurisdiction over the appeal and dismiss it.

See Harris Cnty. Toll Rd. Auth. v. Sw. Bell Tel., 263 S.W.3d 48, 53 (Tex. App.–Houston [1st

Dist.] 2006), affirmed on other grounds by, 282 S.W.3d 59 (Tex. 2009).




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

140369F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00369-CV         V.                      Trial Court Cause No. DC-08-12857.
                                                   Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Fillmore
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee The State of Texas recover its costs, if any, of this appeal from
appellant Senrick Wilkerson.


Judgment entered this 31st day of March, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –3–